Cite as: 581 U. S. ____ (2017)            1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
        RICARDO SALAZAR-LIMON v. CITY OF

             HOUSTON, TEXAS, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

               No. 16–515.   Decided April 24, 2017


  The petition for a writ of certiorari is denied.
  JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in the denial of certiorari.
  Every year the courts of appeals decide hundreds of
cases in which they must determine whether thin evidence
provided by a plaintiff is just enough to survive a motion
for summary judgment or not quite enough. This is one
such case. Officer Thompson stated in a deposition that
he shot Salazar-Limon because he saw him turn toward
him and reach for his waist in a movement consistent with
reaching for a gun. Record, Doc. 39–2, pp. 29–30, 33.
Remarkably, Salazar-Limon did not state in his deposition
or in an affidavit that he did not reach for his waist, and
on that ground the Court of Appeals held that respondents
were entitled to summary judgment. 826 F.3d 272, 278–
279 (CA5 2016).
  The dissent disagrees with that judgment. The dissent
acknowledges that summary judgment would be proper if
the record compelled the conclusion that Salazar-Limon
reached for his waist, but the dissent believes that, if the
case had gone to trial, a jury could have reasonably in-
ferred that Salazar-Limon did not reach for his waist—
even if Salazar-Limon never testified to that fact. The
dissent’s conclusion is surely debatable. But in any event,
this Court does not typically grant a petition for a writ of
certiorari to review a factual question of this sort, see this
Court’s Rule 10, and I therefore concur in the denial of
2               SALAZAR-LIMON v. HOUSTON

                      ALITO, J., concurring

review here.
   I write to put our disposition of this petition in perspec-
tive. First, whether or not one agrees with the grant of
summary judgment in favor of Officer Thompson, it is
clear that the lower courts acted responsibly and attempted
faithfully to apply the correct legal rule to what is at best
a marginal set of facts.
   Second, this Court applies uniform standards in deter-
mining whether to grant review in cases involving allega-
tions that a law enforcement officer engaged in unconsti-
tutional conduct. We may grant review if the lower court
conspicuously failed to apply a governing legal rule. See
this Court’s Rule 10. The dissent cites five such cases in
which we granted relief for law enforcement officers, and
in all but one of those cases there was no published dis-
sent. White v. Pauly, 580 U. S. ___ (2017) (per curiam);
Mullenix v. Luna, 577 U. S. ___ (2015) (per curiam); Tay-
lor v. Barkes, 575 U. S. ___ (2015) (per curiam); Carroll v.
Carman, 574 U. S. ___ (2014) (per curiam); Stanton v.
Sims, 571 U. S. ___ (2013) (per curiam). The dissent has
not identified a single case in which we failed to grant a
similar petition filed by an alleged victim of unconstitu-
tional police conduct.
   As noted, regardless of whether the petitioner is an
officer or an alleged victim of police misconduct, we rarely
grant review where the thrust of the claim is that a lower
court simply erred in applying a settled rule of law to the
facts of a particular case. See this Court’s Rule 10. The
case before us falls squarely in that category.
   This is undeniably a tragic case, but as the dissent
notes, post, at 8 (opinion of SOTOMAYOR, J.), we have no
way of determining what actually happened in Houston on
the night when Salazar-Limon was shot. All that the
lower courts and this Court can do is to apply the govern-
ing rules in a neutral fashion.
                 Cite as: 581 U. S. ____ (2017)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
        RICARDO SALAZAR-LIMON v. CITY OF

             HOUSTON, TEXAS, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

              No. 16–515.   Decided April 24, 2017


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, dissenting from the denial of certiorari.
   Just after midnight on October 29, 2010, a Houston
police officer shot petitioner Ricardo Salazar-Limon in the
back. Salazar-Limon claims the officer shot him as he
tried to walk away from a confrontation with the officer on
an overpass. The officer, by contrast, claims that Salazar-
Limon turned toward him and reached for his waistband—
as if for a gun—before the officer fired a shot. The ques-
tion whether the officer used excessive force in shooting
Salazar-Limon thus turns in large part on which man is
telling the truth. Our legal system entrusts this decision
to a jury sitting as finder of fact, not a judge reviewing a
paper record.
   The courts below thought otherwise. The District Court
credited the officer’s version of events and granted sum-
mary judgment to respondents—the officer and the city.
97 F. Supp. 3d 898 (SD Tex. 2015). The Fifth Circuit
affirmed. 826 F.3d 272 (2016). But summary judgment is
appropriate only where “there is no genuine dispute as to
any material fact.” Fed. Rule Civ. Proc. 56(a). The courts
below failed to heed that mandate. Three Terms ago, we
summarily reversed the Fifth Circuit in a case “reflect[ing]
a clear misapprehension of summary judgment stand-
ards.” Tolan v. Cotton, 572 U. S. ___, ___ (2014) ( per
curiam) (slip op., at 10). This case reflects the same fun-
damental error. I respectfully dissent from the Court’s
failure to grant certiorari and reverse.
2              SALAZAR-LIMON v. HOUSTON

                  SOTOMAYOR, J., dissenting

                               I
   The encounter at issue here occurred around midnight
on October 29, 2010, on the outskirts of Houston, Texas.
Salazar-Limon, who had been drinking, was driving with
three other men down Houston’s Southwest Freeway.
Houston Police Department Officer Chris Thompson was
manning a speed gun on the freeway that night and spot-
ted Salazar-Limon’s truck weaving between lanes. He
turned on his lights and sirens, and Salazar-Limon pulled
over and stopped on the shoulder of an overpass. Thomp-
son walked over to the window of Salazar-Limon’s truck
and asked for his driver’s license and proof of insurance,
which Salazar-Limon provided.           Thompson checked
Salazar-Limon’s license and found no outstanding warrants.
   When Thompson returned to the truck, the incident
quickly escalated. Thompson asked Salazar-Limon to step
out of the truck—apparently intending to conduct a blood
alcohol test—and the two men began to walk together
toward Thompson’s patrol car. Although the men dispute
the details of what happened next, they agree that
Thompson tried to put Salazar-Limon in handcuffs; that
Salazar-Limon resisted; and that a brief struggle ensued.
At the end of the struggle, Salazar-Limon turned away
and began to walk back to his truck, his back to Thomp-
son. Thompson drew his firearm and told Salazar-Limon
to stop walking.
   What matters is what happened next, and here the men
tell different stories. According to Salazar-Limon, Thomp-
son shot him “immediately”—at most, within “seconds” of
the oral command. Record, Doc. 39–1, p. 8. Salazar-
Limon testified that when the bullet hit his back, he began
to turn toward Thompson and then fell to the ground.
Ibid. Thompson’s version of the story differs. According to
Thompson, when he told Salazar-Limon to stop walking,
Salazar-Limon raised his hands toward his waistband—as
if for a weapon—and turned toward him. Id., Doc. 39–2,
                     Cite as: 581 U. S. ____ (2017)                    3

                       SOTOMAYOR, J., dissenting

at 29. Thompson testified that he shot Salazar-Limon
only “[o]nce he made the motion towards his waistband.”
Ibid. Salazar-Limon, in other words, claims that Thomp-
son shot him in the back while he was walking away.
Thompson claims that Salazar-Limon provoked the shot
by turning toward him and reaching for what he thought
was a gun.
  Salazar-Limon survived the encounter but sustained
crippling injuries. In 2011, he sued Thompson, the city of
Houston, and various police officials, alleging violations of
his constitutional rights. Respondents removed the case
to federal court and moved for summary judgment, argu-
ing that Thompson was protected by qualified immunity.1
Respondents emphasized that, in their view, even viewed
in the light most favorable to Salazar-Limon, the facts did
not support an excessive-force claim:
     “Thompson was dealing with a suspect who physically
     resisted arres[t] while the two stood on a dimly lit
     overpass of a busy expressway; he was alone with
     Salazar-Limon and [three] other suspects, all of whom
     he had not searched; Salazar-Limon disobeyed
     Thompson’s orders to stop and proceeded to walk in
     the direction of his truck[,] which had not been
     searched either.” Id., Doc. 31, at 20.
Respondents did not cite Thompson’s allegation that Salazar-
Limon had turned and reached for his waistband, at
least not in any part of their motion that relied only on
undisputed facts; rather, they relied on the facts preceding
the alleged turn and reach to argue that Thompson acted
reasonably under the circumstances. See id., at 13–14
——————
  1 The city also argued that Salazar-Limon had failed to plead a claim

for supervisory liability against it under Monell v. New York City Dept.
of Social Servs., 436 U.S. 658 (1978). The District Court granted
summary judgment to the city, and although Salazar-Limon argued on
appeal that it erred in doing so, he does not renew that contention here.
4              SALAZAR-LIMON v. HOUSTON

                  SOTOMAYOR, J., dissenting

(statement of undisputed facts).
    The District Court granted summary judgment to re-
spondents, but on a different understanding of the alleged
facts. In the District Court’s view, “Thompson testified
that Salazar[-Limon] stopped walking and start[ed] turn-
ing back toward Thompson, reaching toward his waist-
band,” and Salazar-Limon “offered no controverting evi-
dence.” 97 F. Supp. 3d, at 906. As a result, the District
Court found, “uncontroverted record evidence” showed
that Salazar-Limon “disregarded repeated orders, walked
away, then turned back toward Thom[p]son and reached
for his waistband before Thompson fired.” Ibid.; see also
ibid. (“The undisputed summary judgment evidence
showe[d] that . . . as [Salazar-Limon] walked away from
Officer Thompson toward his own truck, he reached to-
ward his waistband and began to turn back toward the
officer”); id., at 907 (“[T]he record shows that when
Thompson saw Salazar[-Limon] turn toward him, he was
reaching toward his waistband”); id., at 909 (“Salazar[-
Limon] has pointed to no summary judgment evidence
contradicting Thompson’s testimony that he shot because
. . . Salazar[-Limon] reached for his waistband and turned
toward him”). On this view of the facts, the District Court
held, Thompson was entitled to qualified immunity. Ibid.
    The Fifth Circuit affirmed. 826 F.3d 272. It acknowl-
edged Salazar-Limon’s argument that the District Court
erred in relying on disputed facts, including its findings
that Salazar-Limon had turned and reached for his waist-
band before he was shot. Id., at 278. But it explained that
“only one [of these findings] need be addressed—whether
Salazar[-Limon] reached for his waistband before being
shot.” Ibid. “[R]ecord evidence,” the panel stated, “shows
that Officer Thompson testified that . . . he saw Salazar[-
Limon] reach for his waistband.” Ibid. By contrast, it
explained, Salazar-Limon “did not deny reaching for his
waistband; nor has he submitted any other controverting
                 Cite as: 581 U. S. ____ (2017)            5

                   SOTOMAYOR, J., dissenting

evidence in this regard.” Id., at 278–279 (footnote omit-
ted). To support its assertion, the panel cited only the
District Court’s finding that “ ‘uncontroverted record evi-
dence shows that Salazar[-Limon] . . . reached for his
waistband before Thompson fired.’ ” Id., at 278, n. 5 (quot-
ing 97 F. Supp. 3d, at 906). Thus adopting the same view
of the facts as the District Court had, the panel held that
Thompson was shielded by qualified immunity.
                              II
   This is not a case that should have been resolved on
summary judgment. Summary judgment is appropriate
only where “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of
law.” Fed. Rule Civ. Proc. 56(a). A “judge’s function” in
evaluating a motion for summary judgment is not “to
weigh the evidence and determine the truth of the matter
but to determine whether there is a genuine issue for
trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
(1986); see also First Nat. Bank of Ariz. v. Cities Service
Co., 391 U.S. 253, 289 (1968) (the question at summary
judgment is whether a jury should “resolve the parties’
differing versions of the truth at trial”). In doing so, the
court must “view the facts and draw reasonable inferences
‘in the light most favorable to the party opposing the . . .
motion.’ ” Scott v. Harris, 550 U.S. 372, 378 (2007) (quot-
ing United States v. Diebold, Inc., 369 U.S. 654, 655
(1962) ( per curiam)).
   Applying that rule to this case is easy work. The ques-
tion before the lower courts was whether the facts, taken
in the light most favorable to Salazar-Limon, entitled
Thompson to judgment on Salazar-Limon’s excessive-force
claim. Saucier v. Katz, 533 U.S. 194, 201 (2001); Graham
v. Connor, 490 U.S. 386, 394 (1989). Although such cases
generally require courts to wade through the “factbound
morass of ‘reasonableness,’ ” Scott, 550 U.S., at 383, here
6               SALAZAR-LIMON v. HOUSTON

                   SOTOMAYOR, J., dissenting

the question whether Thompson’s use of force was reason-
able turns in large part on exactly what Salazar-Limon did
in the moments before Thompson shot him. Indeed, the
courts below needed to ask only one question: Did Salazar-
Limon turn and reach for his waistband, or not? If he did,
Thompson’s use of force was reasonable. If he did not, a
jury could justifiably decide that the use of force was
excessive.
  Given that this case turns in large part on what Salazar-
Limon did just before he was shot, it should be obvious
that the parties’ competing accounts of the event preclude
the entry of summary judgment for Thompson. Thompson
attested in a deposition that he fired his gun only after he
saw Salazar-Limon turn and “ma[k]e [a] motion towards
his waistband area.” Record, Doc. 39–2, at 29. Salazar-
Limon, by contrast, attested that Thompson fired either
“immediately” or “seconds” after telling Salazar-Limon to
stop—and in any case before Salazar-Limon turned toward
him. Id., Doc. 39–1, at 7–8. These accounts flatly contra-
dict each other. On the one, Salazar-Limon provoked the
use of force by turning and raising his hands toward his
waistband. On the other, Thompson shot without being
provoked. It is not for a judge to resolve these “differing
versions of the truth” on summary judgment, First Nat.
Bank, 391 U.S., at 289; that question is for a jury to de-
cide at trial.
  The courts below reached the opposite conclusion only
by disregarding basic principles of summary judgment.
The District Court reasoned that Salazar-Limon “offered
no controverting evidence” against Thompson’s testimony
that he turned and reached for his waistband before he
was shot, 97 F. Supp. 3d, at 906, and the Fifth Circuit
similarly reasoned that Salazar-Limon had not “submitted
any other controverting evidence” regarding that fact, 826
F.3d, at 279. This is plainly wrong. Salazar-Limon’s own
testimony “controverted” Thompson’s claim that Salazar-
                    Cite as: 581 U. S. ____ (2017)                 7

                      SOTOMAYOR, J., dissenting

Limon had turned and reached for his waistband. The
sworn testimony of an eyewitness is competent summary
judgment evidence. And Salazar-Limon’s testimony “con-
troverted” Thompson’s; indeed, the two contradict one
another in every material way. Salazar-Limon needed no
other evidence to defeat summary judgment.
  Respondents defend the judgment below on the ground
that Salazar-Limon “had the opportunity to directly con-
tradict Officer Thompson’s testimony,” but did not do so.
Brief in Opposition 16. JUSTICE ALITO advances the same
argument. Ante, at 1 (concurring opinion). They argue
that Salazar-Limon never explicitly stated, “I did not
reach for my waistband,” and that his failure to do so
permitted the courts below to grant summary judgment to
Thompson. But this inference is questionable at best:
Salazar-Limon had no need to introduce such an explicit
statement, given respondents’ concession that the events
immediately preceding the gunshot (including the alleged
waistband reach) were subject to dispute. See Record,
Doc. 31, at 13–14. And even if the inference respondents
suggest was a reasonable one, it would be improper at the
summary judgment stage. At that stage, all “reasonable
inferences should be drawn in favor of the nonmoving
party”—here, Salazar-Limon. Tolan, 572 U. S., at ___ (slip
op., at 10). The most natural inference to be drawn from
Salazar-Limon’s testimony was that he neither turned nor
reached for his waistband before he was shot—especially
as no gun was ever recovered. See Cruz v. Anaheim, 765
F.3d 1076, 1079 (CA9 2014) (“In this case, there’s circum-
stantial evidence that could give a reasonable jury pause.
Most obvious is the fact that [the victim] didn’t have a gun
on him, so why would he have reached for his waist-
band?”).2 Respondents’ argument to the contrary “reflects
——————
  2 Some commentators have observed the increasing frequency of inci-

dents in which unarmed men allegedly reach for empty waistbands
8                    SALAZAR-LIMON v. HOUSTON

                         SOTOMAYOR, J., dissenting

a clear misapprehension of summary judgment stand-
ards.” Tolan, 572 U. S., at ___ (slip op., at 10).
  This is not a difficult case. When a police officer claims
that the victim of the use of force took some act that would
have justified that force, and the victim claims he did not,
summary judgment is improper. The Fifth Circuit’s deci-
sion should be reversed.
                        *     *    *
  Only Thompson and Salazar-Limon know what hap-
pened on that overpass on October 29, 2010. It is possible
that Salazar-Limon did something that Thompson reason-
ably found threatening; it is also possible that Thompson
shot an unarmed man in the back without justification.
What is clear is that our legal system does not entrust the
resolution of this dispute to a judge faced with competing
affidavits. The evenhanded administration of justice does
not permit such a shortcut.
  Our failure to correct the error made by the courts below
leaves in place a judgment that accepts the word of one
party over the word of another. It also continues a dis-
turbing trend regarding the use of this Court’s resources.
We have not hesitated to summarily reverse courts for
wrongly denying officers the protection of qualified im-
munity in cases involving the use of force. See, e.g., White
v. Pauly, 580 U. S. ___ (2017) ( per curiam); Mullenix v.
——————
when facing armed officers. See Faturechi, Deputies’ Shooting of
Unarmed Suspects Rise, L. A. Times, Sept. 23, 2011, pp. A1, AA7 (report-
ing that nearly half of the individuals shot by Los Angeles police after
allegedly reaching for their waistbands turned out to be unarmed); Balko,
When Unarmed Men Reach for Their Waistbands, Washington Post, Aug.
29, 2014, https://www.washingtonpost.com/news/the-watch/wp/2014/08/
29/when-unarmed-men-reach-for-their-waistbands/ (as last visited Apr.
11, 2017) (collecting cases). That these cases are increasingly common
makes it even more important for lower courts—confronted with such
inconsistencies—to let the jury exercise its role as the arbiter of credibility
disputes.
                 Cite as: 581 U. S. ____ (2017)           9

                  SOTOMAYOR, J., dissenting

Luna, 577 U. S. ___ (2015) ( per curiam); Taylor v. Barkes,
575 U. S. ___ (2015) ( per curiam); Carroll v. Carman, 574
U. S. ___ (2014) ( per curiam); Stanton v. Sims, 571 U. S.
___ (2013) ( per curiam). But we rarely intervene where
courts wrongly afford officers the benefit of qualified im-
munity in these same cases. The erroneous grant of sum-
mary judgment in qualified-immunity cases imposes no
less harm on “ ‘society as a whole,’ ” City and County of
San Francisco v. Sheehan, 575 U. S. ___, ___, n. 3 (2015)
(slip op., at 10, n. 3) (quoting Harlow v. Fitzgerald, 457
U.S. 800, 814 (1982)), than does the erroneous denial of
summary judgment in such cases. We took one step to-
ward addressing this asymmetry in Tolan. 572 U. S., at
___ (slip op., at 11). We take one step back today.
   I respectfully dissent.